DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and arguments filed 8/29/22 have been fully considered are have overcome the indefiniteness and anticipation rejections and the objections but they are not persuasive to overcome the obviousness rejection.
The obviousness rejection is maintained for the reasons of record. Applicant has amended the claims to indicate that at least 50% but not all of the Wharton’s Jelly has been removed however this limitation does not serve to obviate the obviousness rejection because Tseng teaches part or all of the Wharton’s jelly is removed by peeling away (see [0070]). Tseng teaches removing all of the Wharton's jelly (teaches the limitation - removing more than 50% of Wharton’ jelly) and also removing the arteries and vein (see [0266]) in Example 7 (reads on a debrided amnion). Tseng teaches washing the debrided amnion in phosphate buffered saline (PBS) to remove excess blood and tissue.  As such Tseng suggests that some of the Wharton’s Jelly can be left attached to the debrided amnion.  The limitation “not all of” also does not serve to limit the invention much beyond removing all the Jelly because “almost all” allows for an insignificant amount to be left behind which would not serve to distinguish over total removal. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 11, 14-15 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS).
Tseng teaches preparing amnion tissue grafts from an umbilical cord (see Example 7). Tseng teaches obtaining an umbilical cord ([0262, making a longitudinal cut in the umbilical cord ([0262], see Fig. 2C), removing the blood and tissue ([0262]) and peeling of the Wharton's jelly to remove it ([0266] — reads on producing a debrided amnion). Cutting the umbilical cord longitudinally exposes the contents of the lumen (see Fig. 2C, Fig. 3). Tseng teaches part or all of the Wharton’s jelly is removed by peeling away (see [0070]). Tseng teaches removing all of the Wharton's jelly (teaches the limitation - removing more than 50% of Wharton’ jelly) and also removing the arteries and vein (see [0266]) in Example 7 (reads on a debrided amnion). Tseng teaches washing the debrided amnion in phosphate buffered saline (PBS) to remove excess blood and tissue (see [0267]) and this step reads on washing the debrided amnion in a holding solution. Tseng teaches cutting the amniotic membrane into pieces and again washing with PBS (see [0268]). This step reads on rinsing the washed amnion one or more times in a rinsing solution. Tseng teaches lyophilizing the processed amniotic membrane prior to storage (see Example 8). This step reads on drying the rinsed amnion.
Tseng teaches the obtained amnion is frozen and thawed before further processing (see Example 2). Tseng teaches in some embodiments, the blood is removed before the umbilical cord is frozen (see [0089] - reads on a partially debrided amnion).
Tseng teaches washing the debrided amnion in PBS to remove excess blood and tissue (see [0267]) in Example 7 — PBS reads on holding solution) but does not explicitly teach incubating the debrided amnion in the holding solution before washing. However, Tseng teaches contacting the umbilical cord amniotic membrane (UCAM) sheets with buffer for a period of time ranging from 10 minutes to 5 days to remove the blood cells (see [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the washing step in the methods of Tseng to incubate the debrided UCAM in PBS before washing as suggested by Tseng. One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Tseng teaches contacting the UCAM with buffer for a period of time (incubating) helps remove the blood cells.

Tseng does not explicitly teach storing the debrided amnion at 4°C before the washing step. However, Tseng teaches performing the RBC removal step at 4°C optimizes the removal of the RBCs from the UCAM (see Example 3). Tseng teaches the UCAM has a shelf life of about 3 months at 4°C (see [0245)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and store the debrided amnion at 4°C prior to the washing step. One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Tseng teaches amnion tissues have along shelf life when stored at 4°C.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claims 1-3, 7, 11, 14-15 and 20 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and PBS (PBS recipe, Cold Spring Harbor Protocols, 2015).
In addition to the discussion in the above rejection, Tseng teaches rinsing the debrided amnion with phosphate buffered saline (PBS) (see [0268] in Example 8), but does not teach the components and pH of the buffer. The phrase “rinsing solution has a solution of about 7.4’ in claim 20 is interpreted as “rinsing solution has a pH of about 7.4’.
PBS teaches the recipe for making 1L of 10X PBS and teaches the components to include 80g of NaCl, 11.4 gm of anhydrous NazHPOs and 2.7gm of K2zPO4. To make a one liter 1x PBS solution you would need 8g of NaCl, 1.14 gm of anhydrous NazHPO. and .27gm of KzPO4. PBS teaches the pH of the buffer is about 7.4 (see page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and prepare the PBS in its methods with the components as taught by PBS. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements (recipe to make a PBS buffer) according to known methods to yield predictable results.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claims 1-3, 6, 9, 11, 14-15, 19,  22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS) as applied to claims 1, 13 and 14 above and further in view of Kim (US 2009/0208551; Aug. 20, 2009).
In addition to the discussion in the above rejections, Tseng teaches the umbilical cord amniotic membrane (UCAM) sheets are contacted with buffer for a time of 3 hours to remove all red blood cells (see [0080)). Tseng teaches the UCAM is washed with buffers multiple times (see [0120],[0122]), including 3 times in PBS to remove excess blood and tissue (see [0262], Figure on page 27). Tseng teaches the umbilical cord tissues are washed with buffer with agitation to reduce the wash time (see [0062]). Tseng does not teach agitation at 100 to 200 rpm.

Kim teaches methods to prepare amnion implantation material wherein the tissue sample is contacted with washing solutions under stirring at 150rpm to remove impurities (see [0048)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and perform the washing and rinsing steps with stirring at 150 rpm as taught by Kim. One of ordinary skill in the art would be motivated to do so because Tseng teaches amnion tissue is contacted with buffers under agitation to reduce wash times and Kim teaches the roms of stirring during the treatment of amnion tissues with washing solutions. The artisan is combining prior art elements (the rom at which to stir the washing solutions) according to Known methods to yield predictable results.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claims 1-3, 11-12, 14-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Daniel (US 2012/0078378; Mar. 29, 2012) as evidenced by Setra (Vacuum pressure, Webpage, Oct. 2015).
In addition to the discussion in the above rejections, Tseng teaches the UCAM product is dried (lyophilized, see Example 8) but does not teach the step of drying is performed under pressure at a temperature of between 30°C and 40°C.

Daniel teaches methods to prepare amnion tissue grafts wherein the tissue graft is dried in an oven or incubator (vacuum or non-vacuum) that has been pre-heated to 35 to 50°C. This temperature range overlaps the range of about 30°C and 40°C as recited in claims 12 and 25. Vacuum pressure is from 0-14.7 PSIA (see Setra pg. 1 - reads on drying under pressure). Daniel teaches the specific temperature and time of drying can be adjusted based on size of the oven, material of the drying fixture (see [0053)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and dry the UCAM product under pressure at the temperature taught by Daniel. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements (drying conditions under which amnion tissue grafts are dried) according to known methods to yield predictable results.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over and  PBS (PBS recipe, Cold Spring Harbor Protocols, 2015) and Brendel (Us 4,801,299; Iss. Jan. 31, 1989).
In addition to the discussion in the above rejections, Tseng teaches the UCAM products are contacted with PBS solutions to remove blood and tissue (see [0063], Example 7 — PBS reads on holding solutions). PBS solutions comprise 8g of NaCl (see PBS page 1). Tseng and PBS do not teach the holding solutions to comprise 0.4% to 0.6% Tween-20, an antimicrobial compound and have a pH of 6.5 to 7.0.
Brendel teaches methods to make body implants from umbilical cord (see col. 4 lines 35-38, Example 2). Brendel teaches the tissue is soaked with a solution comprising a non-denaturing detergent at a concentration of 0.5 to 20% to remove cellular membranes and proteins by disrupting lipids (col. 4 line 65- col. 5 line 5). Brendel teaches the pH of the solution is preferably between 6 and 8 (col. 5 lines 12- 15). This concentration of the detergent and pH of the solution overlaps the concentration of the detergent and pH recited in claims 3 and 16. Brendel teaches the detergent can be Tween 20 (see col. 6 lines 23-30). Brendel teaches the sterile solutions can also comprise antibiotics (an antimicrobial agent, see col. 6 lines 64-68, see col. 10 lines 30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the holding solutions of Tseng and include Tween-20 at 0.5 to 20%, include antibiotics and maintain the pH between 6 and 8 as taught by Brendel. One of ordinary skill in the art would be motivated to do so because
Brendel teaches the detergent removes cellular membranes and proteins from the tissue grafts by disrupting lipids and the antibiotics keep the solutions sterile. The artisan is combining prior art elements (maintaining pH of tissue washing solutions) according to known methods to yield predictable results.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657